          Case 1:18-mc-91539-ADB Document 1 Filed 12/17/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 IN RE:
                                                   Miscellaneous Action No. _______________
 PETITION OF JILL LEPORE



  PETITION FOR ORDER DIRECTING RELEASE OF RECORDS OF 1971 BOSTON
        GRAND JURY INVESTIGATIONS OF THE PENTAGON PAPERS


       PLEASE TAKE NOTICE THAT, upon the Memorandum of Law in Support of Petition

for Order Directing Release of Records of 1971 Boston Grand Jury Investigations of the

Pentagon Papers; upon the Declaration of Jill Lepore, including all the exhibits appended thereto;

upon the Declarations of Surviving Boston Grand Jury Witnesses and Other Related Parties,

including Noam Chomsky, Daniel Ellsberg, Richard Falk, Maurice “Mike” Gravel, Stewart E.

Perry, Samuel L. Popkin, Leonard S. Rodberg, and Howard Webber; and upon the Declarations

of Jessica Baker and Yahui “Ellis” Liang; Plaintiff Jill Lepore, by her attorney, Jonathan M.

Albano, hereby petitions this Court for an Order directing release of the records of the 1971

Boston grand jury investigations pursuant to Federal Rule of Criminal Procedure 6(e)(3).



Dated: December 17, 2018                                     Respectfully submitted,
       Boston, Massachusetts

                                                     By:      /s/ Jonathan M. Albano
                                                             Jonathan M. Albano
                                                             MORGAN, LEWIS & BOCKIUS LLP
                                                             One Federal St.
                                                             Boston, MA 02110
                                                             Tel: (617) 951-8360
                                                             Email:
                                                             jonathan.albano@morganlewis.com

                                                             Counsel for Petitioners
